*8Tallahassee, Florida, June 16th, 1919.
To His Excellency,
Sidney J. Catts,
Governor.
Sir:—
Your inquiry of this date is received.
Under the provisions of the Constitution that “the legislature may provide for the creation and establishment of such additional Judicial Circuits as may from time to time become necessary, and for the appointment by the Governor and confirmation by the Senate of additional Circuit Judges therefor, whose terms of office and general jurisdiction shall be the same as is herein provided for the Circuit Judges herein already provided for,” Sec. 35, Art V as amended, and, that “a judge for the additional Circuit shall be appointed for a term equal to the unexpired term of the other Circuit Judges,” Sec. 8, Art. Y as amended; you are advised that the Circuit Judge appointed and confirmed for the additional Circuit created and established at the regular session of the legislature in 1919 should be commissioned for a period of four years, that being “a term equal to the unexpired term of the other Circuit Judges.” Advisory Opinion to Governor, 80 South. Rep. 519.
Very respectfully,
Jeffn. B. Browne,
Chief Justice.
R. F. Taylor,
J. B. Whitfield,
W. H. Ellis,
T. F. West,
Justices.